         Case 3:20-cv-00991-JCH Document 13 Filed 08/24/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                    :
JAKUB MADEJ                                         :
                                                    :       CIVIL ACTION NO.
                      PLAINTIFF                     :       3:20-cv-00991-JCH
                                                    :
v.                                                  :
                                                    :
YALE UNIVERSITY, YALE HEALTH                        :
                                                    :
                      DEFENDANTS                    :
                                                    :       AUGUST 24, 2020

     DEFENDANT YALE UNIVERSITY’S CORPORATE DISCLOSURE STATEMENT

       The Defendant, Yale University, hereby discloses pursuant to Fed. R. Civ. P. 7.1 that it is

not a stock corporation and no publicly held company owns any shares of the defendant.




                                               THE DEFENDANT,

                                               YALE UNIVERSITY


                                         By:                 /s/
                                               PATRICK M. NOONAN – CT00189
                                               COLLEEN NOONAN DAVIS – CT27773
                                               DONAHUE, DURHAM & NOONAN, P.C.
                                               Concept Park
                                               741 Boston Post Road, Suite 306
                                               Guilford, CT 06437
                                               Telephone: (203) 458-9168
                                               Fax: (203) 458-4424
                                               Email: pnoonan@ddnctlaw.com
          Case 3:20-cv-00991-JCH Document 13 Filed 08/24/20 Page 2 of 2



                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 2
